                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:19-cv-321-MOC-WCM

ROBERT V. WILKIE,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
UNITED STATES OF AMERICA            )
(THE HONORABLE MARTIN               )
REIDINGER, IN HIS OFFICIAL          )
CAPACITY),                          )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER is before the Court on its own motion following the filing of a Motion

to Dismiss Plaintiff’s Amended Complaint, by Defendant United States of America, (Doc. No.

8), on January 10, 2020.

       In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, that he has a right to respond to Defendant’s motion.1 The

Court also advises Plaintiff that failure to respond may result in Defendant being granted the



1 The Fourth Circuit did not hold in Roseboro that such notice is required for motions to dismiss.
Rather, the Fourth Circuit’s discussion in Roseboro regarding notice was directed to summary
judgment motions. See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (“We agree
with the plaintiff, however, that there is another side to the coin which requires that the plaintiff
be advised of his right to file counter-affidavits or other responsive material and alerted to the
fact that his failure to so respond might result in the entry of summary judgment against him.”);
see also Norman v. Taylor, 25 F.3d 1259, 1261 (4th Cir. 1994) (“In Roseboro v. Garrison, 528
F.2d 309 (4th Cir. 1975), this circuit held that pro se plaintiffs must be advised that their failure
to file responsive material when a defendant moves for summary judgment may well result in
entry of summary judgment against them.”). Nevertheless, courts routinely issue Roseboro
notices for motions to dismiss, and the Court does so here.


                                                 1
               relief Defendant seeks.

                       IT IS, THEREFORE, ORDERED that:

                       1.     Plaintiff shall respond to the pending Motion to Dismiss, (Doc. No. 8), within 14

                              days of service of this Order. Failure to file a timely response will likely lead to

                              dismissal of the claims against Defendant.




Signed: January 13, 2020




                                                                2
